         Case 1:20-cv-03349-JGK Document 25 Filed 06/29/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 DANIEL YANNES, Individually and On         Case No. 1:20-CV-03349-JGK
 Behalf of All Others Similarly Situated,
                                            CLASS ACTION
                              Plaintiff,

                v.

 SCWORX CORP., and MARC S.
 SCHESSEL,
                      Defendants.


 CAITLIN LEEBURN, Individually and          Case No. 1:20-CV-04072-JGK
 On Behalf of All Others Similarly
 Situated,

                       Plaintiff,

               v.

 SCWORX CORP. and MARC S.
 SCHESSEL,

                       Defendants.

Captions continue on next page.

       [PROPOSED] ORDER GRANTING BHUPANDER VIRK’S MOTION
  FOR (1) CONSOLIDATION; (2) APPOINTMENT AS LEAD PLAINTIFF; AND (3)
APPROVAL OF PROPOSED LEAD PLAINTIFF’S SELECTION OF LEAD COUNSEL
       Case 1:20-cv-03349-JGK Document 25 Filed 06/29/20 Page 2 of 5




JONATHON CHARLES LEONARD,             Case No. 1:20-CV-04777-JMF
On Behalf of Himself and All Others
Similarly Situated,

                        Plaintiff,

                 v.

SCWORX CORP. and MARC S.
SCHESSEL,

                        Defendants.
          Case 1:20-cv-03349-JGK Document 25 Filed 06/29/20 Page 3 of 5



       WHEREAS, the above-captioned putative class actions asserting claims under Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) have been filed in

the Southern District of New York; and

       WHEREAS, Bhupander Virk (“Virk”) filed a timely motion to be appointed Lead

Plaintiff; and

       WHEREAS, Virk has the largest financial interest in the relief sought by the Class and

otherwise satisfies the requirements of Section 21D of the Exchange Act and Rule 23 of the

Federal Rules of Civil Procedure; and

       WHEREAS, in accordance with Section 21D(a)(3)(B)(v) of the Exchange Act, 15 U.S.C.

§ 78u-4(a)(3)(B)(v), Virk seeks approval of his selection of Faruqi & Faruqi, LLP to serve as

Lead Counsel for the Class.

       AND NOW THIS ____ day of _________________, the Court having considered Virk’s

Motion For (1) Consolidation; (2) Appointment as Lead Plaintiff; and (3) Approval of Lead

Counsel, and all supporting documents, and good cause appearing therefore, it is hereby

ORDERED as follows:

                                        CONSOLIDATION

1.     Virk’s motion to consolidate the above-captioned actions (the “Consolidated Action” is

GRANTED.

2.     Pursuant to Fed. R. Civ. P. 42(a), the Consolidated Action is to be consolidated for all

purposes, including, without limitation, discovery, pretrial proceedings, and trial.

3.     Every pleading filed in the Consolidated Action shall bear the following caption:




                                                 1
          Case 1:20-cv-03349-JGK Document 25 Filed 06/29/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re: SCWORX CORPORATION                          Case No. 1:20-CV-03349-JGK
SECURITIES LITIGATION
                                                   CLASS ACTION

This Document Relates To:



4.      The Civil Action No: 1:20-CV-03349-JGK shall constitute the master file for every

action in the Consolidated Action. When the document being filed pertains to all actions, the

phrase “All Actions” shall appear immediately after the phrase “This Document Relates To:” in

the caption. When a pleading applies only to some, but not all, of the actions the document shall

list, immediately after the phrase “This Document Relates To:” the docket number for each

individual action to which the document applies, along with the last name of the first listed

plaintiff in that action.

5.      All related actions subsequently filed in, or transferred to, this District shall be

consolidated into the Consolidated Action and subject to this order.

                                        LEAD PLAINTIFF

6.      The motion of Virk to serve as Lead Plaintiff in the Action is GRANTED. Pursuant to

Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(a)(3)(B), Virk is appointed as Lead

Plaintiff for the putative Class.

                                         LEAD COUNSEL

7.      The motion of Virk for approval of his counsel to serve as Lead Counsel is GRANTED.

Pursuant to Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(a)(3)(B)(v), Faruqi & Faruqi,

LLP is approved to serve the Lead Plaintiff and the Class as Lead Counsel.



IT IS SO ORDERED.


                                                   2
       Case 1:20-cv-03349-JGK Document 25 Filed 06/29/20 Page 5 of 5



DATED: ____________

                                         ____________________________
                                         HON. JOHN G. KOELTL
                                         UNITED STATES DISTRICT JUDGE




                                     3
